
	

115 HR 5036 : Financial Technology Protection Act
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5036
		IN THE SENATE OF THE UNITED STATES
		September 27, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To establish an Independent Financial Technology Task Force, to provide rewards for information
			 leading to convictions related to terrorist use of digital currencies, to
			 establish a FinTech Leadership in Innovation Program to encourage the
			 development of tools and programs to combat terrorist and illicit use of
			 digital currencies, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Financial Technology Protection Act. 2.Sense of CongressIt is the sense of Congress that the Federal Government should prioritize the investigation of terrorist and illicit use of new financial technology, including digital currencies.
		3.Independent Financial Technology Task Force
 (a)EstablishmentThere is established the Independent Financial Technology Task Force (the Task Force), which shall consist of— (1)the Secretary of the Treasury, who shall serve as the head of the Task Force;
 (2)the Attorney General; (3)the Director of the Central Intelligence Agency;
 (4)the Director of the Financial Crimes Enforcement Network; (5)the Director of the Secret Service;
 (6)the Director of the Federal Bureau of Investigation; and (7)6 individuals appointed by the Secretary of the Treasury to represent the private sector (including the banking industry, nonprofit groups, and think tanks), with at least 1 of such individuals having experience in the Fintech industry.
 (b)DutiesThe Task Force shall— (1)conduct independent research on terrorist and illicit use of new financial technologies, including digital currencies; and
 (2)develop legislative and regulatory proposals to improve counter-terrorist and counter-illicit financing efforts.
 (c)Annual congressional reportNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Task Force shall issue a report to the Congress containing the findings and determinations made by the Task Force in the previous year and any legislative and regulatory proposals developed by the Task Force.
			4.Rewards for information related to terrorist use of digital currencies
 (a)In generalThe Secretary of the Treasury, in consultation with the Attorney General, shall establish a fund to pay a reward, not to exceed $450,000, to any person who provides information leading to the conviction of an individual involved with terrorist use of digital currencies.
 (b)Use of fines and forfeituresWith respect to fines and forfeitures related to the conviction of an individual involved with terrorist use of digital currencies, the Secretary of the Treasury shall, subject to the availability of appropriations made in advance—
 (1)use such amounts to pay rewards under this section related to such conviction; and (2)with respect to any such amounts remaining after payments are made under paragraphs (1) and (2), deposit such amounts in the FinTech Leadership in Innovation Program.
				5.FinTech Leadership in Innovation Program
 (a)EstablishmentThere is established a program to be known as the FinTech Leadership in Innovation Program, which shall be funded as provided under section 4(b)(2). (b)Innovation grants (1)In generalThe Secretary of the Treasury shall make grants for the development of tools and programs to detect terrorist and illicit use of digital currencies.
 (2)Eligible recipientsThe Secretary may make grants under this subsection to entities located in the United States, including academic institutions, companies, nonprofit institutions, individuals, and any other entities locating in the United States that the Secretary determines appropriate.
 (3)Eligible projectsWith respect to tools and programs described under paragraph (1), in addition to grants for the development of such tools and programs, the Secretary may make grants under this subsection to carry out pilot programs using such tools, the development of test cases using such tools, and research related to such tools.
 (4)PreferencesIn making grants under this subsection, the Secretary shall give preference to— (A)technology that is nonproprietary or that is community commons-based;
 (B)computer code that is developed and released on an open source basis; (C)tools that are proactive (such as meeting regulatory requirements under know your customer and anti-money laundering requirements for any entity that has to comply with U.S. Government regulations) vs. reactive (such as aiding law enforcement organizations in catching illegal activity after the fact); and
 (D)tools and incentives that are on decentralized platforms. (5)Other requirements (A)Use of existing global standardsAny new technology developed with a grant made under this subsection shall be based on existing global standards, such as those developed by the Internet Engineering Task Force (IETF) and the World Wide Web Consortium (W3C).
 (B)Supporting existing laws or regulationsTools and programs developed with a grant made under this subsection shall be in support of existing laws or regulations, including the Bank Secrecy Act, and make efforts to balance privacy and anti-money laundering concerns.
 (C)Open access requirementTools and programs developed with a grant made under this subsection shall be freely accessible and usable by the public. This requirement may be fulfilled by publicly availing application programming interfaces or software development kits.
 6.DefinitionsFor purposes of this Act: (1)Bank Secrecy ActThe term Bank Secrecy Act means—
 (A)section 21 of the Federal Deposit Insurance Act; (B)chapter 2 of title I of Public Law 91–508; and
 (C)subchapter II of chapter 53 of title 31, United States Code. (2)Digital currencyThe term digital currency—
 (A)means a digital representation of value that— (i)is used as a medium of exchange, unit of account, or store of value; and
 (ii)is not established legal tender, whether or not denominated in established legal tender; and (B)does not include—
 (i)a transaction in which a merchant grants, as part of an affinity or rewards program, value that cannot be taken from or exchanged with the merchant for legal tender, bank credit, or digital currency; or
 (ii)a digital representation of value issued by or on behalf of a publisher and used solely within an online game, game platform, or family of games sold by the same publisher or offered on the same game platform.
 (3)TerroristThe term terrorist includes a person carrying out domestic terrorism or international terrorism (as such terms are defined, respectively, under section 2331 of title 18, United States Code).
			
	Passed the House of Representatives September 26, 2018.Karen L. Haas,Clerk.
